G. H. A. KunSt, JUDGE.
On August 16, 1944, respondent had at the railroad siding at Granville, in Monongalia county, West Virginia, a storage tank containing ninety-six hundred gallons of asphalt. Fire of unknown origin, supposed to have been incendiary, destroyed the storage tank and a tank heater. Employees of respondent having negligently neglected to securely fasten the cover on the opening in the top of the tank, when the supports of the tank, by reason of the heat, collapsed, the tank fell and the fluid asphalt ran from the opening in the top of tank over the victory garden of claimant on land adjoining that on which the tank stood.
The garden contained growing vegetables which the hot asphalt completely destroyed. Claim is made for $75.00 damages. Respondent recommends and the attorney general approves its payment.
An award of seventy-five dollars ($75.00) is made to claimant.